DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 17-24 are pending in this application.
Claims 1, 3 are amended.
Claims 4-16 is canceled. 
Claims 21-24 are new.
Allowable Subject Matter
Claims 1-3, 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A device to control timing of a current-mode boost converter, the device comprising: a first input terminal to receive an input voltage of the current-mode boost converter; a second input terminal to receive an output voltage of the current-mode boost converter; a generator to generate a first timing signal from the input voltage and the output voltage, the generator including a transistor having a control terminal, a first current terminal and a second current terminal and the generator further including a capacitor connected between the first current terminal and the second current terminal of the transistor; a third input terminal to receive a second timing signal from the current-mode boost converter; a selector to select between the first timing signal and the second timing signal to generate a third timing signal based on a comparison of a first off time duration of the first timing signal and a second off time duration  wherein the control terminal is coupled to the first control signal and the transistor is operable to charge the capacitor in response to the first control signal. Claims 2-3 are allowed based on their dependency on claim 1.
Regarding claim 17, the prior art of record in combination does not disclose the limitation: A device comprising: a first terminal coupled to an input voltage of a current-mode boost converter; a second terminal coupled to an output voltage of the current-mode boost converter; a resistor having third and fourth terminals, the third terminal coupled to the second terminal; a transistor having a gate and fifth and sixth terminals, the gate coupled to the first terminal, the fifth terminal coupled to the fourth terminal, the sixth terminal coupled to a ground; a capacitor having seventh and eighth terminals, the seventh terminal coupled to the Page 3 of 7TI-78990Appl. No.: 16/006,341Response to 2020-09-03 Office ActionDecember 2, 2020second terminal, the eighth terminal coupled to the ground; a ninth terminal coupled to a control signal; a transistor having tenth and eleventh terminals coupled, respectively, to the seventh and eighth terminals, and a gate coupled the ninth terminal; a comparator having twelfth, thirteenth and fourteenth terminals, the twelfth terminal coupled to the second terminal, the thirteenth terminal coupled to a reference voltage. a first inverter having fifteenth and sixteenth terminals, the fifteenth terminal coupled to the fourteenth terminal; a second inverter having seventeenth and eighteenth terminals, the seventeenth terminal coupled to an off time signal of the current-mode boost converter; and an exclusive OR logic element having nineteenth, twentieth and twenty-first terminals, the nineteenth terminal coupled to the sixteenth terminal, the twentieth terminal coupled to the eighteenth terminal, the twenty-first terminal coupled to an off time input of the current-mode boost converter. Claims 18-20 are allowed based on their dependency on claim 17.
Regarding claim 21, the prior art of record in combination does not disclose the limitation: A controller for controlling the on-time and off-time of a power switch included in a current-mode boost converter, the controller comprising: Page 4 of 7TI-78990Appl. No.: 16/006,341Response to 2020-09-03 Office ActionDecember 2, 2020a generator having a first generator input, a second generator input, a third generator input and a generator output, the first generator input operable to be connected to a converter input voltage of the current-mode boost converter, the second generator input operable to be coupled to a converter output voltage of the current-mode boost converter and the generator output operable to provide a first timing signal having a first off-time in response to the converter input voltage and the converter output voltage; a selector having a first selector input, a second selector input, a first selector output and a second selector output, the first selector input connected to the first timing signal, the second selector input connected to a second timing signal having a second off-time, the first selector output is operable to be coupled to a control terminal of the power switch and the second selector output connected to the third generator input; and wherein the second off-time is based on a reference voltage, the converter output voltage and a current through the power switch. Claims 22-24 are allowed based on their dependency on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        
	/THIENVU V TRAN/                                             Supervisory Patent Examiner, Art Unit 2839